Citation Nr: 9903011	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1953 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.


FINDING OF FACT

There is no competent evidence of record of a nexus, or link, 
between any current hearing loss or tinnitus and an incident 
of the appellant's military service. 


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
bilateral hearing loss is not well-grounded. 38 U.S.C.A. § 
5107(a) (West 1991).

2.  The appellant's claim for service connection for tinnitus 
is not well-grounded.
38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant contends, in essence, that prior to his entry 
into the military, he sustained a closed head injury.  He 
maintains that he subsequently developed a ringing sensation 
in his ears, which increased in severity during basic 
training.  He further maintains that this pre-service injury 
contributed to the development of his current hearing 
impairment, and was aggravated by acoustic trauma to which he 
was exposed during service.  He contends that his present 
hearing loss and tinnitus have persisted since service. 

At the outset, the Board observes that available service 
medical records consist only of the separation examination 
report.  Prior to certification of this matter to the Board, 
in April 1998, the RO forwarded a records inquiry to the 
service department.  The search did not yield any additional 
records.  In a June 1998 reply, the records custodian advised 
that without more detailed information concerning the 
reported in service treatment, a search of alternate sources 
of information could not be conducted.  The Board has 
carefully reviewed the record to determine whether remand of 
this matter for further development is warranted.  The Board 
notes in this regard that the appellant indicated in the 
course of his personal hearing that he was unable to recall 
specific information concerning the events of service.  In 
this case, the crux of the appellant's theory of entitlement 
is predicated upon residuals of a preservice injury as 
aggravated by military service.  A records inquiry was 
submitted to the hospital where the appellant reportedly 
received treatment for the referenced preservice injury.  In 
response to this request, the hospital forwarded medical 
records to the RO.  However, for reasons that will be 
elaborated upon below, the Board finds crucial the absence of 
any clinical notations contained in these records pertaining 
to the referenced preservice event.  In consideration of 
these facts, following a review of the assembled medical 
evidence, and in view of the paucity of evidence presented in 
support of the claim, the Board finds that reasonable efforts 
have been made to reconstruct putative records identified by 
the appellant.  See, Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).


Factual Background

Available service medical records are negative for any 
complaints or findings of hearing loss or tinnitus.  The 
appellant's separation examination report, dated in July 
1955, indicated that his hearing was evaluated as normal as 
tested on whispered and spoken voice tests.  

The evidence presented in this case reflects that the 
appellant initially sought compensation benefits for his 
impaired hearing acuity in July 1995, approximately 40 years 
following his release from service.  In support of his claim, 
he submitted a private audiology report.  The May 1995 report 
documented subjective complaints of decreased hearing acuity, 
and referenced a medical history significant for a closed 
head injury during the appellant's childhood.  It was noted 
that the purpose of this evaluation was the replacement of 
the appellant's left ear hearing aid.  Audiometric evaluation 
revealed mild to moderate severe sensorineural hearing loss, 
bilaterally.  Speech recognition was evaluated as 76 percent 
for the right ear, and 88 percent for the left ear.  It was 
noted that these results showed no significant difference in 
pure tone thresholds, when compared with audiometric testing 
conducted in November 1993.  The physician noted that the 
results reflected a decrease in speech discrimination, 
previously evaluated in 1993 as 92 percent and 100 percent 
for the right and left ears, respectively.  The diagnostic 
impression was bilateral sensorineural hearing loss.  

The appellant underwent VA audiometric evaluation in 
September 1995.  The medical examination report indicated 
that he reported a history of noise exposure during service.  
The appellant reported that he experienced a gradual onset of 
periodic episodes of tinnitus involving both ears, described 
as a mild, high-pitched tone.  Pure tone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
55
55
LEFT
35
45
55
50
50

The average pure tone threshold recorded for the right ear 
was 55 decibels, and 50 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in both the right and left ears.  The diagnostic impression 
was mild to moderate flat sensorineural hearing loss, 
bilaterally.

In a July 1996 statement, the appellant indicated that he 
utilized hearing aids in each ear, and that he experienced a 
constant ringing in his ears.  The appellant further noted 
that he sustained a head injury in service to which he 
attributed his current hearing loss and tinnitus.  It was 
further the appellant's contention that his hearing 
impairment was aggravated by acoustic trauma during service.  
In a separate statement, also dated in July 1996, the 
appellant reported that he sustained a skull fracture after 
being thrown from a horse.  He indicated that he was in a 
coma for some period.  He noted that he had recently been 
referred to the head injury rehabilitation program, and that 
medical personnel had advised him that his previous head 
trauma contributed to his hearing impairment.  

Medical records, dated between 1953 and 1996, were thereafter 
submitted for consideration.  A review of these treatment 
reports discloses that the appellant variously reported a 
history of hearing loss and tinnitus.  He also reported two 
closed head injuries occurring prior to and following his 
period of military service.  The appellant also reported a 
history of acoustic trauma during service.  In October 1984, 
the appellant was evaluated with sensorineural hearing loss.  
An August 1992 audiogram revealed mild to moderate 
sensorineural hearing loss, bilaterally.  The appellant 
reported bilateral tinnitus in conjunction with complaints of 
"head pain" during a May 1996 examination.  On follow-up 
examination later that month, it was noted that the 
appellant's symptoms had resolved.  Clinical reports, dated 
in July and August 1996, disclose that the appellant reported 
a long-standing history of tinnitus.  Audiomtric evaluation 
conducted in conjunction with the August 1996 examination 
revealed bilateral hearing loss, with decreased hearing noted 
at low frequency levels.  The appellant was also evaluated 
with occluded cerumen, bilaterally.  On examination later 
that month, the appellant was noted to complain of increased 
ringing in his ears following an increase in medication 
dosage.  He reported that while his medical history was 
significant for tinnitus, the severity of the condition had 
increased.  The examiner indicated this was "not an acute 
problem," and decreased the dosage amount.  Finally, the 
appellant underwent VA audiometric evaluation in late August 
1996, at which time he complained of reduced sensitivity in 
hearing.  He reported a history of noise exposure while 
serving as a radio operator in service.  He also noted 
complaints of tinnitus, described as loud and constant in 
nature.  Pure tone thresholds, in decibels, were recorded as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
--
70
LEFT
45
45
60
--
60

Pure tone thresholds were also recorded at the 250 hertz 
level (40 decibels for the right ear, and 45 decibels for the 
left ear), and at the 8000 hertz level (70 decibels for the 
right ear, and 65 decibels for the left ear).  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 96 percent in the left ear.  The 
diagnostic impression was mild, gradual sloping to moderately 
severe sensorineural hearing loss.

In response to a request from the appellant's trauma 
counselor, the appellant's sister provided information 
concerning the reported preservice head trauma incident.  It 
was noted that the request for such information was made as 
it was believed that it might be of therapeutic benefit in 
the appellant's ability to process traumatic memories.  A 
statement from the appellant's sister, dated in August 1996, 
recounted the events surrounding the reported head trauma.  
She reported that the appellant sustained a closed head 
injury in 1947, when he was thrown from a horse.  She noted 
that the appellant remained in a coma for many weeks.  It was 
noted that because the incident occurred in a rural area, 
there was some delay in getting medical treatment for the 
appellant.  The appellant was hospitalized for more than a 
week, and was still in a comatose state when discharged home.  
The appellant remained comatose for several weeks more, but 
then began to slowly regain his functioning.  She indicated 
that during the "50" years since the accident, she had 
lived apart from the appellant for some time, and was unable 
to provide information concerning his condition.    

During a March 1997 hearing, the appellant testified 
concerning the onset and severity of his hearing impairment 
and tinnitus.  He stated that he sustained a closed head 
injury five years prior to his entry into service.  He 
recalled that he remained in a coma for some period.  Shortly 
after he entered service, he was reportedly hospitalized due 
to exhaustion, which he believed represented residual 
impairment associated with the head injury.  Thereafter, the 
appellant completed basic training, and was subsequently 
enrolled in successive training programs, to include 
instruction on radio operation and equipment.  He indicated 
that he began to experience ringing in his ears following the 
closed head injury, and noted that this condition increased 
in severity during service.  When queried, the appellant was 
unable to recall the frequency or circumstances of any pre-
service ear ringing, but indicated that he experienced 
episodes more frequently, and that it became worse with 
increased activity and stress related to service.  It was the 
appellant's contention that his preservice head injury 
contributed to the development of his hearing loss and 
tinnitus, which were aggravated during service.

Testimony was also offered by the appellant's therapeutic 
counselor.  He indicated that in the course of counseling 
sessions, it became apparent that many of the appellant's 
current complaints could be traced to a particular incident.  
He stated that through processing exercises, the appellant 
recalled his head injury.  It was his opinion that the 
claimed hearing loss and tinnitus might represent residual 
impairment associated with this earlier incident, and that 
these conditions were likely aggravated by stress related to 
military service. 


Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  A veteran is presumed to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated. 38 U.S.C.A. 
§ 1111 (West 1991).  Only such conditions as are recorded in 
examination reports are to be considered as "noted."  The 
appellant's reported history of the pre-service existence of 
a disease or injury does not constitute notations of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury pre-existed service.  
See, Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 38 C.F.R. 
§ 3.304(b).

In this case, the service medical records are negative for 
any history or complaints regarding hearing acuity.  There 
are no references to a closed head injury prior to service.  
Notably, preservice medical records are similarly negative 
for any noted history of a closed head injury or residuals 
associated therewith.  Further, there is no competent medical 
opinion regarding the etiology of the claimed disorders.  
Thus, the Board finds that the presumption of soundness is 
not rebutted.  Therefore, the Board is required to consider 
the claims for service connection for bilateral hearing and 
tinnitus based on whether such disabilities were incurred 
during the appellant's period of active duty service.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim, that is, meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See, Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 489, 504, 506 (1995); see also Epps v. Gober 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra).  The second 
and third Caluza elements can be satisfied under 38 C.F.R. 
3.303(b) by a (a) evidence that the condition was "noted" 
during service or during an applicable presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. at 93.

As noted, service connection may be established for 
disability resulting from injury or disease incurred in 
service or for a preexisting injury or disease that was 
aggravated by service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).

Based upon the foregoing, the Board acknowledges that the 
appellant has presented evidence of current bilateral high 
frequency hearing loss that is considered a disability for VA 
purposes.  See 38 C.F.R. § 3.385.  Moreover, the Board 
further notes that the appellant currently suffers from 
tinnitus.  However, despite any current hearing loss and 
tinnitus, there is no competent medical evidence of record 
that establishes a nexus, or link, between any current 
impaired hearing and tinnitus, and the appellant's military 
service.  The Board notes that even accepting as true either 
of the appellant's theories of entitlement, that the claimed 
disorders were incurred in or aggravated by service, his 
claims still would not be well-grounded.  What remains 
decisive in this case is that the record is devoid of 
competent medical evidence of a nexus or link, between his 
current hearing disorder and tinnitus, and any incident of 
the appellant's military service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
Although the appellant has stated that his current hearing 
loss and tinnitus are related to service, the evidence does 
not show that the appellant possesses medical expertise, nor 
is it contended otherwise.  Therefore, without supporting 
medical evidence of a nexus between the appellant's current 
hearing loss and tinnitus, and service, the appellant's 
statement is insufficient to render his claims well grounded.  
See Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
[etiology] cannot constitute evidence to render a claim well-
grounded under section 5107(a)); Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995) (evidentiary assertions may not be 
accepted as true when the fact asserted is beyond the 
competence of the person making the assertion). 

The Board also notes that the appellant is not qualified to 
offer a medical opinion as to whether or not a medical 
disorder was aggravated.  The Court has held that lay 
persons, such as the appellant, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which the 
Court held that a veteran does not meet his burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.

In this case, opinions have been offered by the appellant's 
counselor, who holds a master's degree in education, and 
provides therapeutic counseling services to the appellant.  A 
statement was also received from the appellant's sister, who 
holds a Ph.D, with training in education and social 
psychology.  Each has to some extent proffered that the 
appellant's current impairment may be associated with a 
childhood incident during which the appellant was reported to 
have sustained a closed head injury.  Their statements, 
unlike the appellant's, must be treated as those of a party 
possessing medical knowledge.  In this instance, however, 
their relative areas of expertise are not in the field of 
otolaryngology.  Further, the Board finds that their 
respective opinions are not probative of the etiology of the 
current hearing loss and tinnitus, and carry no probative 
value in this instance.  In addition, there is no indication 
that either opinion was predicated upon a complete review of 
the medical evidence.  With respect to the counselor, his 
statements are predicated upon the medical history as 
reported by the appellant.  Moreover, in the context of the 
hearing, he was unable to provide more than mere speculation 
concerning an etiological relationship between the 
appellant's hearing loss and tinnitus, and his period of 
military service.  In the context of her statement, the 
appellant's sister attempted to recall events which occurred 
decades earlier.  More notably, she made no mention of any 
complaints by the appellant of tinnitus or decreased hearing 
acuity proximate to the riding accident.  She also 
acknowledged that a substantial period of time had elapsed, 
and that she was unaware of the appellant's current status.  
Thus, the Board finds that these statements do not provide a 
sufficient basis, without resort to extreme speculation, to 
conclude that the appellant's claimed disabilities are 
etiologically related to a preservice incident, or aggravated 
by military service.

Accordingly, without competent medical evidence of a causal 
relationship between any current hearing loss and tinnitus, 
and an incident in service, the appellant has not presented 
well-grounded claims for service connection for bilateral 
hearing loss or tinnitus, and his claims must be denied. 

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet.App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for bilateral hearing loss 
and tinnitus.  See Robinette, supra.


ORDER

In the absence of evidence of well-grounded claims, service 
connection for bilateral hearing loss and tinnitus are 
denied. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


RMAN W. CLEIN, JR.)

- 12 -
